Citation Nr: 1032188	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  06-24 840A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for mouth 
tumors, to include as due to ionizing radiation exposure.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
pulmonary disorder, to include as due to ionizing radiation 
exposure.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
lymphadenopathy, to include as due to ionizing radiation 
exposure.

5.  Entitlement to service connection for dry eyes, to include as 
due to ionizing radiation exposure.

6.  Entitlement to service connection for high cholesterol, to 
include as due to ionizing radiation exposure.

7.  Entitlement to service connection for urinary frequency, to 
include as due to ionizing radiation exposure.

8.  Entitlement to a compensable evaluation for service-connected 
scar of the left index finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from February 1957 to February 
1959.

This matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Boston, Massachusetts 
(RO).  This case was remanded by the Board in February 2009 for 
additional development.

The issue of entitlement to a compensable evaluation for service-
connected scar of the left index finger is addressed in the 
Remand portion of the decision below and is remanded to the RO 
via the Appeals Management Center, in Washington, DC.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A June 1959 rating decision denied the Veteran's claim of 
entitlement to service connection for mouth tumors.

2.  Evidence associated with the claims file since the June 1959 
rating decision is not material and does not raise a reasonable 
possibility of substantiating the issue of entitlement to service 
connection for mouth tumors, to include as due to ionizing 
radiation exposure.

3.  A March 1992 rating decision denied the Veteran's claim of 
entitlement to service connection for a low back disorder.

4.  Evidence associated with the claims file since the March 1992 
rating decision is not material and does not raise a reasonable 
possibility of substantiating the issue of entitlement to service 
connection for a low back disorder.

5.  A March 1992 rating decision denied the Veteran's claim of 
entitlement to service connection for a pulmonary disorder.

6.  Evidence associated with the claims file since the March 1992 
rating decision is not material and does not raise a reasonable 
possibility of substantiating the issue of entitlement to service 
connection for a pulmonary disorder, to include as due to 
ionizing radiation exposure.

7.  A January 2001 rating decision denied the Veteran's claim of 
entitlement to service connection for lymphadenopathy.

8.  Evidence associated with the claims file since the January 
2001 rating decision is not material and does not raise a 
reasonable possibility of substantiating the issue of entitlement 
to service connection for lymphadenopathy, to include as due to 
ionizing radiation exposure.

9.  The Veteran's high cholesterol is not a disability for VA 
purposes.

10.  The Veteran's dry eyes are not a disability for VA purposes.

11.  The medical evidence of record does not show that the 
Veteran's currently diagnosed urinary frequency is related to 
military service.


CONCLUSIONS OF LAW

1.  The evidence received since the June 1959 rating decision is 
not new and material, and therefore, the claim of entitlement to 
service connection for mouth tumors, to include as due to 
ionizing radiation exposure, is not reopened.  38 U.S.C.A. 
§§ 5103A, 5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).

2.  The evidence received since the March 1992 rating decision is 
not new and material, and therefore, the claim of entitlement to 
service connection for a low back disorder is not reopened.  38 
U.S.C.A. §§ 5103A, 5107, 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2009).

3.  The evidence received since the March 1992 rating decision is 
not new and material, and therefore, the claim of entitlement to 
service connection for a pulmonary disorder, to include as due to 
ionizing radiation exposure, is not reopened.  38 U.S.C.A. 
§§ 5103A, 5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).

4.  The evidence received since the January 2001 rating decision 
is not new and material, and therefore, the claim of entitlement 
to service connection for lymphadenopathy, to include as due to 
ionizing radiation exposure, is not reopened.  38 U.S.C.A. 
§§ 5103A, 5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).

5.  High cholesterol was not incurred in or aggravated by 
service.  38 U.S.C.A §§ 1131, 5103, 5103A (West 2002 & Supp. 
2009); 38 C.F.R. § 3.303 (2009).

6.  Dry eyes were not incurred in or aggravated by service.  38 
U.S.C.A §§ 1131, 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.303 (2009).

7.  Urinary frequency was not incurred in or aggravated by 
service.  38 U.S.C.A §§ 1131, 5103, 5103A (West 2002 & Supp. 
2009); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).  
Prior to initial adjudication, a letter dated in September 2004 
satisfied the duty to notify provisions.  An additional letter 
was also provided to the Veteran in March 2009, after which the 
claims were readjudicated.  See 38 C.F.R. § 3.159(b)(1); Overton 
v. Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  The Veteran's service treatment records, VA 
medical treatment records, and indicated private medical records 
have been obtained.  A VA examination sufficient for adjudication 
purposes was provided to the Veteran in connection with his dry 
eyes claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  VA examinations 
have not been accorded the Veteran in connection with his urinary 
frequency and high cholesterol claims because the evidence of 
record does not indicate that either of these conditions are 
related to military service.  See McLendon, 20 Vet. App. 79.  VA 
examinations have not been accorded the Veteran with respect to 
the mouth tumors, lymphadenopathy, low back disorder, and 
pulmonary disorder, as VA is not required to provide such 
examinations for claims to reopen finally decided decisions.  See 
38 C.F.R. § 3.159(c).  

There is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not part 
of the claims file.  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds that 
any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. 
App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  
Further, the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of his 
claims, to include the opportunity to present pertinent evidence.  
Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders 
v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that 
although Veterans Claims Assistance Act notice errors are 
presumed prejudicial, reversal is not required if VA can 
demonstrate that the error did not affect the essential fairness 
of the adjudication).

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all of the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (finding that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient and 
relevant evidence and on what this evidence shows, or fails to 
show.  The Veteran should not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) 
(holding that the law requires only that the Board address its 
reasons for rejecting evidence favorable to the claimant); 
Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007) 
(noting that "[t]here is a presumption that VA considered all of 
the evidence of record," and that the mere failure by the Board 
to mention a given piece of evidence is insufficient to rebut 
that presumption.)

With respect to the evidence of record, the adjudication of the 
claims has been greatly complicated by the large volume of 
documents submitted by the Veteran, including multiple copies of 
documents already of record.  These documents include internet 
articles, medical treatises, newspaper articles, pamphlets, 
copies of Board decisions for other veterans, and copies of 
medical evidence for other veterans.  None of this evidence is 
relevant to any of the claims on appeal, as it is not competent 
to demonstrate that the various disorders claimed are related to 
military service.  Specifically, the internet articles, medical 
treatises, newspaper articles, and pamphlets are not competent 
medical evidence, as they are generic literature which do not 
discuss the specific facts relevant to the Veteran's claims.  See 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (finding that 
generic medical literature which does not apply medical 
principles regarding causation or etiology to the facts of an 
individual case does not provide competent evidence to establish 
a nexus between current disability and military service.)  In 
addition, none of these documents are referenced in, or otherwise 
utilized by, a competent medical opinion.  See Sacks v. West, 11 
Vet. App. 314, 316-7 (1998) (holding that a medical article or 
treatise can provide support for a claim, but must be combined 
with an opinion of a medical professional and be reflective of 
the specific facts of a case as opposed to a discussion of 
generic relationships.)  Similarly, the medical evidence for 
other veterans is not competent medical evidence with respect to 
the Veteran's claims as it does not discuss the Veteran in any 
way.  See Libertine, 9 Vet. App. at 523.  Finally, the copies of 
Board decisions for other veterans are not probative to the 
claims on appeal, as they do not discuss the specific facts 
relevant to those claims and Board decisions are nonprecedential 
in nature.  38 C.F.R. § 20.1303 (2009).  As such, none of these 
documents will be discussed in any detail below.

In addition, in a June 2009 statement, the Veteran specifically 
questioned the competency of an unspecified VA examiner's 
knowledge of "Ionizing Radiation and the damage it caused to 
tissue, DNA, and Genes."  As such, the Board must address the 
competency of this unspecified VA examiner.  See Rizzo v. 
Shinseki, 580 F.3d 1288 (Fed. Cir. 2009); Bastien v. Shinseki, 
599 F.3d 1301 (Fed. Cir. 2010).  In his statement, veteran argued 
that all reviewers in radiation claims "should be a Board 
Certified Physician with a vast knowledge of ionizing radiation 
or Neuroradiologist with a vast knowledge of ionizing radiation 
and the effects it has on the body."  As the Veteran has not 
identified the specific VA medical examiner that he believes to 
lack competency, this statement is not specific enough to warrant 
a finding of incompetency for any of the medical evidence of 
record.  In addition, the Court of Appeals for Veterans Claims 
has specifically rejected the contention that medical examiners 
are not competent based on their lack of qualification as a 
physician.  See Cox v. Nicholson, 20 Vet. App. 563, 568 (2007) 
(holding "[w]e have never required, nor do we intend to do so 
here, that medical examinations under section 5103A only be 
conducted by physicians."); Goss v. Brown, 9 Vet. App. 109, 114 
(1996) (upholding VA nurses' statements regarding medical nexus 
as well-grounded medical evidence); Williams v. Brown, 4. Vet. 
App. 270, 273 (finding opinions of a VA registered nurse 
therapist to be competent medical evidence).  Accordingly, the 
Board finds that, despite the Veteran's June 2009 statement, the 
evidence of record is not sufficient to overcome the presumption 
of competency for any VA examiner.  See Cox, 20 Vet. App. at 569 
(stating "the Board is entitled to assume the competence of a VA 
examiner.").

New and Material Mouth Tumors

An unappealed rating decision in June 1959 denied the Veteran's 
claim of entitlement to service connection for mouth tumors on 
the basis that there was no contemporary medical evidence that 
the Veteran had a diagnosis of a mouth disorder.  The relevant 
evidence of record at the time of the June 1959 rating decision 
consisted of the Veteran's service treatment records, private 
medical records dated from May 1957 to November 1957, and a May 
1959 VA medical examination report.
 
The Veteran did not file a notice of disagreement after the June 
1959 rating decision.  Therefore, the June 1959 rating decision 
is final based on the evidence then of record.  38 U.S.C.A. § 
7105; 38 C.F.R. § 20.1103 (2009).

A finally decided claim will be reopened in the event that new 
and material evidence is presented.  38 U.S.C.A. § 5108.  "New" 
evidence means existing evidence not previously submitted to VA.  
"Material" evidence means existing evidence that by itself or 
when considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156.

Although the RO determined in May 2005 that new and material 
evidence was presented to reopen the claim of entitlement to 
service connection for mouth tumors, this decision is not binding 
on the Board.  The Board must first decide whether evidence has 
been received that is both new and material to reopen the claim.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); McGinnis v. 
Brown, 4 Vet. App. 239 (1993) (Board reopening is unlawful when 
new and material evidence has not been submitted).  Consequently, 
the Board will adjudicate the question of whether new and 
material evidence has been received, furnishing a complete 
explanation as to its reasons and bases for such a decision.

In March 2004, a claim to reopen the issue of entitlement to 
service connection for mouth tumors was received.  While most of 
the evidence of record received since the June 1959 rating 
decision is "new," in that it was not of record at the time of 
the June 1959 decision, it is not material as it does not show 
that the Veteran has had a diagnosis of mouth tumors at any time 
since the Veteran's March 2004 claim.  The new evidence of record 
shows that the Veteran had a mass removed from the inside of his 
left check in March 1963, but there is no medical evidence of any 
treatment for a mouth tumor since that time.  The Veteran has 
submitted numerous statements in which he has repeatedly stated 
that the claim on appeal is for the mouth tumors that existed in 
the 1950s and 1960s, and he has not reported that he has a 
current diagnosis of mouth tumors.  Thus, while there is medical 
evidence that the Veteran had a diagnosis of mouth tumors after 
the June 1959 rating decision, there is no medical evidence of 
record that the Veteran has had a diagnosis of a mouth tumor at 
any time since March 1963, over 40 years prior to the date of the 
Veteran's claim to reopen that issue.  Accordingly, the evidence 
received since the June 1959 rating decision does not raise a 
reasonable possibility of substantiating the Veteran's claim as 
it does not demonstrate that the Veteran has a current 
disability.  See Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 
1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 
(2007) (the Gilpin requirement that there be a current disability 
is satisfied when the disability is shown at the time of the 
claim or during the pendency of the claim, even though the 
disability subsequently resolves).  In the absence of proof of 
present disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. 
Brown, 104 F.3d 1328 (1997) (also interpreting 38 U.S.C. § 1131 
as requiring the existence of a present disability for VA 
compensation purposes).

Since the additional evidence received since the June 1959 rating 
decision is not material and does not raise a reasonable 
possibility of substantiating the Veteran's claim, it does not 
constitute new and material evidence sufficient to reopen the 
Veteran's claim of entitlement to service connection for mouth 
tumors.  As new and material evidence to reopen the finally 
disallowed claim has not been submitted, the benefit of the doubt 
doctrine is not for application.  Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).

New and Material Low Back

An unappealed rating decision in June 1959 denied the Veteran's 
claim of entitlement to service connection for a low back 
disorder on the basis that there was no contemporary medical 
evidence that the Veteran had a diagnosis of a low back disorder.  
Subsequently, a March 1992 rating decision denied the claim on 
the basis that the medical evidence of record showed that the 
Veteran's low back disorder was related to a post-service work 
injury, not military service.  The relevant evidence of record at 
the time of the March 1992 rating decision consisted of the 
Veteran's service treatment records, private medical records 
dated from May 1957 to July 1987, a May 1959 VA medical 
examination report, VA outpatient medical records dated from 
January 1985 to October 1991, and statements from the Veteran.
 
The Veteran did not file a notice of disagreement after the March 
1992 rating decision.  Therefore, the March 1992 rating decision 
is final based on the evidence then of record.  38 U.S.C.A. § 
7105; 38 C.F.R. § 20.1103.

In March 2004, a claim to reopen the issue of entitlement to 
service connection for mouth tumors was received.  While much of 
the evidence of record received since the March 1992 rating 
decision is "new," in that it was not of record at the time of 
the March 1992 decision, it is not material as it does not 
demonstrate that any currently diagnosed low back disorder is 
related to military service.  The only new evidence of record 
which addresses the etiology of the Veteran's currently diagnosed 
low back disorder are his own statements.  While the Veteran's 
statements are competent as to the symptoms he observed, they are 
not competent to show that his currently diagnosed low back 
disorder is related to military service and not his post-service 
work injury.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Accordingly, the evidence received since the March 1992 rating 
decision does not raise a reasonable possibility of 
substantiating the Veteran's claim.

Since the additional evidence received since the March 1992 
rating decision is not material and does not raise a reasonable 
possibility of substantiating the Veteran's claim, it does not 
constitute new and material evidence sufficient to reopen the 
Veteran's claim of entitlement to service connection for a low 
back disorder.  As new and material evidence to reopen the 
finally disallowed claim has not been submitted, the benefit of 
the doubt doctrine is not for application.  Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).

New and Material Pulmonary Disorder

An unappealed rating decision in March 1992 denied the Veteran's 
claim of entitlement to service connection for bronchitis on the 
basis that there was no evidence of a chronic disability prior to 
October 1985.  The relevant evidence of record at the time of the 
March 1992 rating decision consisted of the Veteran's service 
treatment records, private medical records dated from May 1957 to 
July 1987, a May 1959 VA medical examination report, VA 
outpatient medical records dated from January 1985 to October 
1991, and statements from the Veteran.
 
The Veteran did not file a notice of disagreement after the March 
1992 rating decision.  Therefore, the March 1992 rating decision 
is final based on the evidence then of record.  38 U.S.C.A. § 
7105; 38 C.F.R. § 20.1103.

In March 2004, a claim to reopen the issue of entitlement to 
service connection for a pulmonary disorder was received.  While 
much of the evidence of record received since the March 1992 
rating decision is "new," in that it was not of record at the 
time of the March 1992 decision, it is not material as it does 
not demonstrate that any currently diagnosed pulmonary disorder 
is related to military service.  The only new evidence of record 
which addresses the etiology of the Veteran's currently diagnosed 
pulmonary disorder are his own statements.  While the Veteran's 
statements are competent as to the symptoms he observed, they are 
not competent to show that his currently diagnosed pulmonary 
disorder is related to military service.  See Espiritu, 2 Vet. 
App. at 495; Grottveit, 5 Vet. App. at 93.  Accordingly, the 
evidence received since the March 1992 rating decision does not 
raise a reasonable possibility of substantiating the Veteran's 
claim.

Since the additional evidence received since the March 1992 
rating decision is not material and does not raise a reasonable 
possibility of substantiating the Veteran's claim, it does not 
constitute new and material evidence sufficient to reopen the 
Veteran's claim of entitlement to service connection for a 
pulmonary disorder.  As new and material evidence to reopen the 
finally disallowed claim has not been submitted, the benefit of 
the doubt doctrine is not for application.  Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).

New and Material Lymphadenopathy

An unappealed rating decision in March 1992 denied the Veteran's 
claim of entitlement to service connection for bronchitis on the 
basis that lymphadenopathy was not shown to be related to 
military service and was not a radiogenic disease for VA 
purposes.  Subsequently, a June 1999 Board decision denied the 
Veteran's claim on the basis that there was no medical evidence 
of record which related the Veteran's lymphadenopathy to military 
service.  Finally, an unappealed January 2001 rating decision 
denied the Veteran's claim on the basis that there was no medical 
evidence of record which related the Veteran's lymphadenopathy to 
military service.  The relevant evidence of record at the time of 
January 2001 rating decision consisted of the Veteran's service 
treatment records, private medical records dated from May 1957 to 
July 1987, a May 1959 VA medical examination report, VA 
outpatient medical records dated from January 1985 to October 
1991, a May 1994 VA medical examination report, and numerous 
statements from the Veteran.
 
The Veteran did not file a notice of disagreement after the 
January 2001rating decision.  Therefore, the January 2001rating 
decision is final based on the evidence then of record.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In March 2004, a claim to reopen the issue of entitlement to 
service connection for lymphadenopathy was received.  While some 
of the evidence of record received since the January 2001 rating 
decision is "new," in that it was not of record at the time of 
the January 2001 decision, it is not material as it does not 
demonstrate that any currently diagnosed lymphadenopathy is 
related to military service.  The only new evidence of record 
which addresses the etiology of the Veteran's currently diagnosed 
lymphadenopathy are his own statements.  While the Veteran's 
statements are competent as to the symptoms he observed, they are 
not competent to show that his currently diagnosed 
lymphadenopathy is related to military service.  See Espiritu, 2 
Vet. App. at 495; Grottveit, 5 Vet. App. at 93.  Accordingly, the 
evidence received since the January 2001 rating decision does not 
raise a reasonable possibility of substantiating the Veteran's 
claim.

Since the additional evidence received since the January 2001 
rating decision is not material and does not raise a reasonable 
possibility of substantiating the Veteran's claim, it does not 
constitute new and material evidence sufficient to reopen the 
Veteran's claim of entitlement to service connection for 
lymphadenopathy.  As new and material evidence to reopen the 
finally disallowed claim has not been submitted, the benefit of 
the doubt doctrine is not for application.  Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).

Presumptive Radiation Exposure

The Veteran contends that he currently experiences abnormal 
urinary frequency, dry eyes, and high cholesterol due to exposure 
to ionizing radiation during military service.  The Veteran's 
service personnel records show that he was exposed to ionizing 
radiation from a radar array between March 1957 and October 1957.  
Accordingly, for the purposes of this appeal it has been presumed 
that the Veteran was exposed to ionizing radiation for VA 
purposes.

Service connection for a disorder which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  See Ramey v. Brown, 9 Vet. 
App. 40 (1996).

First, there are specific diseases which may be presumptively 
service-connected if manifest in a radiation-exposed Veteran.  A 
"radiation-exposed" Veteran is one who participated in a 
radiation-risk activity.  While the Veteran did not engage in a 
"radiation-risk activity" as defined by 38 C.F.R. § 3.309(d), as 
noted above the Veteran's service personnel records definitely 
demonstrate that he was exposed to ionizing radiation during 
active military service.  As such, the Board finds that the 
Veteran is a "radiation-exposed" Veteran for the purposed of 38 
C.F.R. § 3.309(d).  See 38 U.S.C.A. § 1112(c); 38 C.F.R. § 
3.309(d).

In applying this statutory presumption, there is no requirement 
for documenting the level of radiation exposure.  However, the 
Veteran cannot avail himself of this avenue of recovery as 
urinary frequency, dry eyes, and high cholesterol are not among 
the specific listed diseases eligible for the service connection 
presumption under 38 U.S.C.A. § 1112(c) or 38 C.F.R. § 3.309(d).  
While cancer of the urinary tract is a listed disease, the 
medical evidence of record does not demonstrate that the 
Veteran's claimed abnormal urinary frequency is caused by cancer 
of the urinary tract.  As such, presumptive service connection is 
not warranted for these disorders under the provisions of 38 
C.F.R. § 3.309(d).  See 38 C.F.R. § 3.309(d).

The second avenue of recovery is found under 38 C.F.R. § 
3.311(b)(2).  This provision provides that certain listed 
"radiogenic" diseases found 5 years or more after service in an 
ionizing-radiation-exposed Veteran may be service connected if 
the VA Undersecretary for Benefits determines that they are 
related to ionizing radiation exposure while in service or if 
they are otherwise linked medically to ionizing radiation 
exposure while in service.  When it has been determined that: (1) 
a Veteran has been exposed to ionizing radiation as a result of 
participation in the atmospheric testing of nuclear weapons, the 
occupation of Hiroshima or Nagasaki, Japan, from September 1945 
until July 1946, or other activities as claimed; (2) the Veteran 
subsequently develops a specified radiogenic disease; and (3) the 
disease first becomes manifest in the period specified, the claim 
will be referred to the VA Under Secretary for Benefits for 
further consideration in accordance with 38 C.F.R. § 3.311(c).  
When such a claim is forwarded for review, the VA Undersecretary 
for Benefits shall consider the claim with reference to 38 C.F.R. 
§ 3.311(e) and may request an advisory medical opinion from the 
VA Undersecretary of Health.  38 C.F.R. § 3.311(b), (c)(1).  The 
medical adviser must determine whether sound scientific and 
medical evidence supports a conclusion that it is at least as 
likely as not that the disease resulted from in-service radiation 
exposure or whether there is no reasonable possibility that the 
disease resulted from in-service radiation exposure.  38 C.F.R. § 
3.311(c)(1).

A "radiation-exposed Veteran" is one who participated in a 
"radiation-risk activity" which includes participation in the 
atmospheric testing of nuclear weapons.  38 C.F.R. §§ 3.309(d) 
(3).  In this case, as discussed above, the evidence shows that 
the Veteran is a "radiation-exposed Veteran."  However, as with 
the presumption under 38 C.F.R. § 3.309(d), abnormal urinary 
frequency, dry eyes, and high cholesterol are not among the 
specific listed diseases eligible for the service connection 
presumption under 38 C.F.R. § 3.311(b)(2).  As such, presumptive 
service connection is not warranted for these disorders under the 
provisions of 38 C.F.R. § 3.311.  See 38 C.F.R. § 3.311.

Regarding the third avenue of recovery, the United States Court 
of Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation Standards 
Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), 
does not preclude a Veteran from establishing service connection 
with proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed.Cir. 1994).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination 
as to whether these requirements are met is based on an analysis 
of all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

High Cholesterol and Dry Eyes

The medical evidence of record shows that the Veteran currently 
has high cholesterol and dry eyes.  However, neither of these 
conditions are considered disabilities for VA compensation 
purposes.  See 38 C.F.R. §§ 4.1, 4.10 (2009).  With respect to 
the Veteran's high cholesterol claim, VA has specifically found 
that diagnoses of hyperlipidemia, elevated triglycerides, and 
elevated cholesterol are actually laboratory results and are not, 
in and of themselves, disabilities for compensation purposes.  
See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996).

With respect to the Veteran's dry eyes claim, a February 2010 VA 
eye examination report stated that the Veteran's dry eyes were 
"not a disabling condition."  See Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (noting that based on the definition found in 38 
C.F.R. § 4.1, the term disability "should be construed to refer 
to impairment of earning capacity due to disease, injury, or 
defect, rather than to the disease, injury, or defect itself").  
The report also stated that the Veteran's symptoms of his dry 
eyes were "causally related to or part and parcel of his 
service-connected cataracts."  Accordingly, the medical evidence 
of record demonstrates that the Veteran's dry eyes are a symptom 
of his service-connected cataracts and he is already receiving 
compensation for his symptoms of a "gritty, scratchy sensation 
in both eyes."  As such, granting a separate evaluation for dry 
eyes would constitute prohibited pyramiding.  See 38 C.F.R. 
§ 4.14 (2009); see also Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).

In reaching this decision, the Board considered the doctrine of 
reasonable doubt.  However, as the Veteran's high cholesterol and 
dry eyes are not disabilities for VA purposes, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Urinary Frequency

The Veteran's service treatment records are negative for any 
complaints, symptoms, or diagnoses of abnormal urinary frequency.  
After separation from military service, an October 2004 VA 
urology report stated that the Veteran complained of urinary 
frequency.  He reported voiding up to eight times per day since 
separation from military service.  The Veteran reported an 
increase in urinary frequency after a back injury in 1987.  After 
physical examination, the impression was urinary frequency, 
"probably related to fluid intake."

The medical evidence of record does not show that the Veteran's 
currently diagnosed urinary frequency is related to military 
service.  The Veteran's service treatment records do not show any 
complaints, symptoms, or diagnoses of urinary frequency.  While 
the Veteran has a current diagnosis of urinary frequency, there 
is no medical evidence of record that this disorder was diagnosed 
prior to October 2004, over 45 years after the Veteran's 
separation from military service.  See Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (holding that VA did not err in denying 
service connection when the Veteran failed to provide evidence 
which demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition).  In addition, 
there is no medical evidence of record that directly relates the 
Veteran's currently diagnosed urinary frequency to military 
service.  The only medical evidence of record that addresses the 
etiology of the Veteran's urinary frequency states that it is 
probably related to his fluid intake.  The Veteran's statements 
alone are not sufficient to prove that his currently diagnosed 
urinary frequency is directly related to military service.  
Espiritu, 2 Vet. App. at 495; Grottveit, 5 Vet. App. at 93.  
Accordingly, the medical evidence of record does not show that 
the Veteran's currently diagnosed urinary frequency is related to 
military service.  As such, service connection for urinary 
frequency is not warranted.

In reaching this decision, the Board considered the doctrine of 
reasonable doubt.  However, as the medical evidence of record 
does not show that the Veteran's currently diagnosed urinary 
frequency is related to military service, the doctrine is not for 
application.  Gilbert, 1 Vet. App. 49.


ORDER

New and material evidence not having been submitted, the claim to 
reopen the issue of entitlement to service connection for mouth 
tumors, to include as due to ionizing radiation exposure, is 
denied.

New and material evidence not having been submitted, the claim to 
reopen the issue of entitlement to service connection a low back 
disorder is denied.

New and material evidence not having been submitted, the claim to 
reopen the issue of entitlement to service connection for a 
pulmonary disorder, to include as due to ionizing radiation 
exposure, is denied.

New and material evidence not having been submitted, the claim to 
reopen the issue of entitlement to service connection for 
lymphadenopathy, to include as due to ionizing radiation 
exposure, is denied.

Service connection for urinary frequency, to include as due to 
ionizing radiation exposure, is denied.

Service connection for dry eyes, to include as due to ionizing 
radiation exposure, is denied.

Service connection for high cholesterol, to include as due to 
ionizing radiation exposure, is denied.


REMAND

The Veteran seeks an increased evaluation for service-connected 
scar of the left index finger.  The Veteran specifically claims 
that he experiences numbness of the left index finger as a result 
of the scar.  While the Veteran was provided with VA skin 
diseases examinations in October 2004 and February 2010, neither 
of these examinations included any physical examination of the 
Veteran's left index finger scar.  Accordingly, the Veteran has 
never been provided with a VA medical examination sufficient for 
rating purposes.  As there is no other medical evidence of record 
which would allow the Board to evaluation the current severity of 
the Veteran's scar of the left index finger, an additional VA 
examination is needed to provide a current picture of the 
disability.  38 C.F.R. §§ 3.326, 3.327 (2009).

Accordingly, the case is remanded for the following actions:

1.	The Veteran must be afforded an additional 
VA evaluation to determine the current 
severity of his scar of the left index 
finger.  All pertinent symptomatology and 
findings must be reported in detail.  The 
claims file and a copy of this Remand must 
be made available to and reviewed by the 
examiner in conjunction with the 
examination.  Any indicated diagnostic 
tests and studies must be accomplished.  
The examiner must provide measurements for 
the scar and state whether it is unstable, 
painful, or causes limitation of motion.  
The examiner must also note whether any 
neurological symptoms, including numbness, 
are related to the scar.  Any opinion 
provided must include an explanation of 
the basis for the opinion.  If any of the 
above requested opinions cannot be made 
without resort to speculation, the 
examiner must state this and specifically 
explain why an opinion cannot be provided 
without resort to speculation.  The report 
must be typed.

2.	The RO must notify the Veteran that it is 
his responsibility to report for any VA 
examination scheduled, and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that 
the Veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.  Copies of 
all documentation notifying the Veteran of 
any scheduled VA examination must be 
placed in the Veteran's claims file.

3.	The RO must then readjudicate the claim 
and, thereafter, if the claim on appeal 
remains denied, the Veteran and his 
representative must be provided a 
supplemental statement of the case.  After 
the Veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


